Citation Nr: 0102036	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis, left 
knee.

2.  Entitlement to service connection for arthritis, fingers.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to August 
1953, and from March 1954 to August 1975.  This appeal arises 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA), regional office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The RO was unable to obtain the service medical records for 
the veteran's first period of service from August 1947 to 
August 1953.  The veteran, with assistance from his 
Congressman, was able to obtain at least partial records for 
that period.  He continues to contend that 1954 clinical 
records from Bethesda Naval Hospital have not been obtained.  
A statement from the National Personnel Records Center (NPRC) 
dated in May 2000 indicated that a search made of the 1954 
clinical records from the Bethesda Naval Hospital failed to 
produce any records for the veteran.  Under the new duty to 
assist provisions, the RO must take additional steps to 
attempt to obtain the missing service medical records.  The 
veteran should be contacted and asked to specify the month of 
the alleged treatment, and whether it was during his Marine 
service (which ended in August 1953) or his Air Force service 
(which began in March 1954).  If such information is 
received, the RO should make a further attempt to obtain the 
missing records.

The Board notes that the veteran has not undergone a VA 
examination.  Private medical records dated in the 1990's 
show treatment for the claimed disorders, however there is no 
evidence of a nexus to service.  A private physician's 
statement dated in May 2000 indicated that the veteran was 
currently under care for severe arthritis of the back, knees, 
and hands, and that lifting heavy objects as a airplane 
repair crew chief in service had caused the veteran to have 
severe arthritis.  This opinion contains no rationale or 
medical documentation, and it does not appear that the 
physician had access to the veteran's service medical 
records.  Thus, VA examinations are necessary in order to 
properly decide the veteran's appeal.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be contacted and 
asked to specify the month of the alleged 
treatment for a knee injury at Bethesda 
Naval Hospital, and whether it was during 
his Marine service (which ended in August 
1953) or his Air Force service (which 
began in March 1954).  If such 
information is received, the RO should 
make a further attempt to obtain the 
missing records.  

2.  The RO should schedule the veteran 
for a VA examination by an orthopedic 
specialist to determine the nature and 
probable etiology of any left knee, low 
back, and finger pathology.  His claims 
folder, including the service medical 
records, must be reviewed by the examiner 
in conjunction with the examination.  Any 
necessary tests, such as X-ray studies, 
should be conducted.  The examiner should 
express an opinion whether it is likely, 
unlikely, or at least as likely as not 
that any current pathology is related to 
the veteran's inservice work repairing 
planes, in view of the lack of any 
documentation of pathology for 
approximately two decades following 
service.  The examiner must include 
complete rationale for any conclusions.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and probable etiology of any sinus 
pathology.  His claims folder, including 
the service medical records, must be 
reviewed by the examiner in conjunction 
with the examination.  Any necessary 
tests, such as X-ray studies, should be 
conducted.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 



codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 

been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




